Citation Nr: 1112325	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.  The Veteran also had a subsequent period of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his PTSD was caused by his service in the Republic of Vietnam.  Specifically, the Veteran reported that while serving in the Republic of Vietnam from November 1968 to November 1969 his base camp came under mortar attacks.  He also reported that, on one occasion, he heard small arms fire within his compound, saw a Vietnamese officer chasing another man with a rifle, and that a Vietnamese officer threatened to shoot him when he got in the way.  He also claims that he has PTSD based on an inservice personal assault in which he was severely beaten by two of his tent-mates. 

In this regard, controlling regulations provide that a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. § 4.125(a) (2010) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

As to verifying stressors based on personal assault, the Board notes that 38 C.F.R. § 3.304(f)(3) contains specific notification provisions regarding verifying an undocumented personal assault in service with regard to the types of evidence, other than service records, that can be submitted to corroborate such an assault.  In particular, evidence from sources other than the veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians, and statements from family members, roommates, fellow service members or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavioral changes that may constitute credible evidence of the stressor include, but are not limited to the following:  a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009); Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

The Veteran's service personnel records verify his claims of serving in the Republic of Vietnam from November 1968 to November 1969.  Moreover, service treatment records dated in March 1969 document the Veteran's claim about being in a fight prior to a period of hospitalization.  In addition, treatment records from the Kansas City VA Medical Center show that the Veteran has been diagnosed as having PTSD since 2006.

The Board finds that the Veteran's claimed mortaring and small arms fire stressors are consistent with the circumstances, conditions, or hardships of his service.  The Board also finds that the March 1969 service treatment record essentially verifies the assault stressor.  Moreover, it appears that there is medical evidence supporting a diagnosis of PTSD.  However, the record does not include a medical opinion that the diagnosis of PTSD is related to any of his in-service stressors.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that a remand to obtain a medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the personal assault stressor claim, the Board also finds that a remand is required because the record does not show that this claim was fully developed in accordance with 38 C.F.R. § 3.304(f)(3) and the M21-1MR, Part IV, ii, 1, D, 17, in that the Veteran never received a notification letter as to how he could substantiate his claim. 

The Board also finds that, while the appeal is in remand status, the Veteran's ongoing treatment for his PTSD from the Kansas City and Wichita VA Medical Centers should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Lastly, given the reserve component medical records found in the claims file, the Board also finds that while the appeal is in remand status the dates of the Veteran's reserve component service should be verified and any outstanding medical or personnel records from this source should be associated with the record.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should confirm the Veteran's dates of reserve component service and obtain and associate with the record any outstanding medical or personnel records from his reserve component service.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran should be provided with a copy of the memorandum.  

2.  The RO/AMC should obtain all of the Veteran's contemporaneous treatment records from the Kansas City and Wichita VA Medical Centers and associate them with the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran should be provided with a copy of the memorandum.  

3.  The RO/AMC should insure that all 38 C.F.R. § 3.304(f)(3) and M21-1MR, Part IV, ii, 1, D, 17 , personal assault development is fully complied with, including sending the Veteran the required notice letter regarding the evidence he can provide VA that will support his claim.

4.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a psychiatric examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM IV?

(b) Is it at least as likely as not that the Veteran's PTSD was caused by the stressors he identified occurred while serving in the Republic of Vietnam from November 1968 to November 1969?

Note 1:  The Board finds that the Veteran's claimed mortaring and small arms fire stressors are consistent with the circumstances, conditions, or hardships of his service.  The Board also finds that the March 1969 service treatment record essentially verifies the assault stressor.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

